Citation Nr: 0729828	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-10 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus, type II, with diabetic retinopathy, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for left 
foot ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1964 and from May 1964 to April 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO) and a December 2004 rating decision of 
the Manchester, New Hampshire VA RO.

Clarification of procedural history

In a January 2003 rating decision, the Manchester RO granted 
service connection for: (1) diabetes mellitus, type II, 
assigning a 10 percent rating, effective August 26, 2002; and 
(2) left foot ulcer, assigning a 10 percent rating, effective 
August 26, 2002.  The veteran filed increased rating claims 
for both of these disabilities in March 2004.

In a July 2004 rating decision, the Columbia RO: (1) granted 
an increased rating for diabetes mellitus, type II, assigning 
a 20 percent rating, effective November 12, 2003; and (2) 
continued the 10 percent rating for left foot ulcer.

In an August 2004 Notice of Disagreement (NOD), the veteran 
made clear that he only wanted to appeal one issue from the 
July 2004 rating decision, namely the 10 percent rating for 
his left foot ulcer.  See 38 C.F.R. §§ 19.26, 20.201 (2007).  
At the same time, the veteran raised a secondary service 
connection claim for diabetic retinopathy, as secondary to 
diabetes mellitus, type II.

In a December 2004 rating decision, the Manchester RO 
recharacterized the issue of diabetes mellitus, type II; 
granted service connection for that disability under the name 
of diabetes mellitus, type II, with diabetic retinopathy; and 
thereby continued the 20 percent rating for that disability, 
effective since November 12, 2003.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2007).

In a January 2005 NOD, the veteran appealed the sole issue 
from the December 2004 rating decision, namely the 20 percent 
rating for his diabetes mellitus, type II, with diabetic 
retinopathy.

The Manchester RO issued a Statement of the Case (SOC) for 
left foot ulcer in February 2005, and a SOC for diabetes 
mellitus, type II, with diabetic retinopathy, in June 2005.

The veteran filed a timely VA Form 9 for his left foot ulcer 
in April 2005, and a timely VA Form 9 for his diabetes 
mellitus, type II, with diabetic retinopathy, in July 2005.

In August 2005, the Manchester RO issued a Supplemental 
Statement of the Case (SSOC) for both issues on appeal.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, is controlled 
with diet and oral hypoglycemic agents; the evidence does not 
show that insulin and regulation of activities are required 
for treatment.

2.  The record shows that the veteran has diabetic 
retinopathy; in an April 2005 VA eye examination, the 
veteran's corrected visual acuity measured 20/20 in the right 
eye and 20/25 in the left eye.

3.  The veteran's left foot ulcer is manifested by a healed 
plantar neuropathic ulcer site, with a small scar, non-
necrotic, pared, with no breaks in the skin underneath; some 
scar tissue and atrophy is noticeable.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus, type II, with diabetic 
retinopathy, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2007).

2.  The veteran's visual acuity amounts to a noncompensable 
(0 percent) rating under 38 C.F.R. § 4.84a; as a result, his 
diabetic retinopathy should be considered part of the 
diabetic process under Diagnostic Code 7913.  See 38 C.F.R. 
§§ 4.75, 4.84a, 4.119, Diagnostic Code 7913, Note (1) (2007).

3.  The criteria for a maximum disability rating of 10 
percent for left foot ulcer have already been met; nothing in 
the evidence suggests that a rating under another diagnostic 
code would be more appropriate.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in March 2004 (prior to the 
adjudication of his claim in the July 2004 rating decision at 
issue), as well as in September 2004 (prior to the 
adjudication of his claim in the December 2004 rating 
decision at issue).

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, both letters stated: 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Emphasis in originals).  This 
statement satisfies the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his 
claims, and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal.  
However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded disability evaluations and effective 
dates for those evaluations in the January 2003 rating 
decision, in which service connection was granted for his 
diabetes mellitus, type II, as well as his left foot ulcer.

Accordingly, the Board finds that no prejudice to the veteran 
will result from adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and statements 
from the veteran's representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2007).

Entitlement to an increased disability rating for diabetes 
mellitus, type II, with diabetic retinopathy.

Specific rating criteria

The veteran's diabetes mellitus, type II, with diabetic 
retinopathy, is evaluated as 20 percent disabling under 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Diagnostic Code 7913 provides the following levels of 
disability for diabetes mellitus:

100 percent - Requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight 
and strength or complications that would be compensable 
if separately evaluated.

60 percent - Requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would 
not be compensable if separately evaluated.

40 percent - Requiring insulin, restricted diet, and 
regulation of activities.

20 percent - Requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic 
process under diagnostic code 7913.

Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test 
solely for rating purposes.

Analysis

The probative medical evidence consists of VA treatment 
records dated 2003 to 2005.  These records show that the 
veteran's diabetes mellitus, type II, is controlled with diet 
and oral hypoglycemic agents.  The evidence does not show 
that insulin and regulation of activities are required for 
treatment of his disability.  As a result, the veteran's 
disability fails to meet the criteria for a 40 percent 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).

These VA treatment records also show that the veteran has 
diabetic retinopathy.  In an April 2005 VA eye examination, 
the veteran's corrected visual acuity measured 20/20 in the 
right eye and 20/25 in the left eye.  Based on the general 
rating criteria for visual acuity outlined in 38 C.F.R. § 
4.84a, these results amount to a noncompensable (0 percent) 
rating.  As a result, his diabetic retinopathy should be 
considered part of the diabetic process under Diagnostic Code 
7913.  See 38 C.F.R. §§ 4.75, 4.84a, 4.119, Diagnostic Code 
7913, Note (1) (2007).

Taking all of this evidence into consideration, and following 
a full review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's disability picture more nearly approximates a 40 
percent evaluation.

In summary, for the reasons and bases expressed above, the 
Board concludes that a higher disability rating for diabetes 
mellitus, type II, with diabetic retinopathy, is not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is denied.

Entitlement to an increased disability rating for left foot 
ulcer.

Assignment of Diagnostic Code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Here, the veteran is already service-connected for his left 
foot ulcer at the maximum rating (10 percent) allowable under 
Diagnostic Code 7803.  In the April 2007 appellant's brief, 
the veteran's representative contended that the veteran's 
left foot ulcer should be rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5310, which pertains to the muscle movements 
of the forefoot and toes.

The Board has explored the possibility of assigning a rating 
under Diagnostic Code 5310 and has also considered the 
potential application of other diagnostic codes pertaining to 
the skin.  However, in light of the anatomical localization 
and symptomatology reported by the veteran, the Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate for rating the 
disability at issue.  The Board notes that the veteran is 
already service-connected for bilateral peripheral neuropathy 
in the lower extremities under Diagnostic Code 8520, and this 
issue is not on appeal.  Accordingly, the Board concludes 
that the veteran is appropriately rated for his left foot 
ulcer under Diagnostic Code 7803 and that a rating under a 
different diagnostic code is not warranted.

Specific rating criteria

As stated, the veteran's left foot ulcer is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7803.  This Diagnostic Code pertains to the skin and 
provides a maximum level of 10 percent disability for scars, 
superficial, unstable:

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the 
scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Analysis

The probative medical evidence consists of VA treatment 
records dated in 2004 and 2005.  These records show that the 
veteran's left foot ulcer has healed.  During a June 2004 VA 
medical examination, it was noted that the ulcer had healed 
with no further drainage.  Progress notes dated August 2004 
through February 2005 document the history of the ulcer and 
also conclude that the ulcer has healed.  The most recent 
medical records, dated in June 2005, are VA progress notes 
noting a healed ulcer site, with a small scar, non-necrotic, 
pared, with no breaks in the skin underneath.  Some scar 
tissue and atrophy was noticed.

As stated, the veteran has already been assigned the maximum 
disability rating (under Diagnostic Code 7803) of 10 percent 
for his left foot ulcer.  The Board has concluded that the 
veteran is appropriately rated for his left foot ulcer under 
Diagnostic Code 7803 and that a rating under a different 
diagnostic code is not warranted.

Consideration has also been given to providing the veteran a 
higher rating for his service-connected left foot ulcer on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2007).  
However, the Board finds that this case does not present such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.

In this regard, the Board notes that there is no evidence in 
the claims file of frequent hospitalization or marked 
interference with employment due to the veteran's left foot 
ulcer.  It was noted during a June 2004 VA examination that 
the veteran had stopped working on January 1, 2004 because of 
the ulcer on his foot and because of his peripheral 
neuropathy.  The Board reiterates that the veteran's 
peripheral neuropathy has already been service-connected and 
is not an issue in this appeal.  In VA progress notes dated 
in August 2004, a doctor stated that he did not recommend any 
employment that would require the veteran to be on his feet, 
as the veteran had a chronic ulcer.  Most recently, in June 
2005, the doctor advised the veteran not to walk excessively 
for the next few weeks.  These statements and assessments do 
not provide enough evidence to support a conclusion that the 
veteran cannot be employed in any capacity.  Based on this 
analysis, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that a higher disability rating for left foot 
ulcer is not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
denied.


ORDER

Entitlement to an increased disability rating for diabetes 
mellitus, type II, with diabetic retinopathy, is denied.

Entitlement to an increased disability rating for left foot 
ulcer is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


